                   Case 2:16-cv-00806-WBS-AC Document 199 Filed 08/10/20 Page 1 of 3


       1     MEYLAN DAVITT JAIN AREVIAN & KIM LLP
             Peter J. Most (SBN 143963)
       2       Email: pmost@MDJAlaw.com
             Robert L. Meylan (SBN 144031)
       3       Email: rmeylan@MDJAlaw.com
             Mary Chu (SBN 156459)
       4       Email: mchu@MDJAlaw.com
             444 South Flower Street, Suite 1850
       5     Los Angeles, CA 90071
             Telephone: (213) 225-6000
       6     Facsimile: (213) 225-6660

       7     LAW OFFICES OF GLENN POWELL & ASSOCIATES, LLC
             Glenn Powell (Pro Hac Vice)
       8       Email: lawofficesofgpowell@comcast.net
             49 Sunset Terrace, P.O. Box 74
       9     Collinsville, CT 06022
             Telephone: (860) 693-1747
     10
             Attorneys for Defendants Register Tapes Unlimited, Inc.
     11      and Register Tapes Unlimited, L.P.

     12
     13                                   UNITED STATES DISTRICT COURT

     14                                  EASTERN DISTRICT OF CALIFORNIA

     15
     16      ROBERT TERRY,                                        CASE NO. 2:16-cv-00806-WBS-AC

     17                    Plaintiff,                             JOINT STIPULATION AND ORDER
                                                                  FOR DISMISSAL WITH PREJUDICE
     18      v.
     19
             REGISTER TAPES UNLIMITED, INC. and
     20      REGISTER TAPES UNLIMITED, L.P.,

     21                    Defendants.
     22
     23
     24
     25
     26
     27
     28
                                                                          Case No. 2:16-CV-00806-WBS-AC
                         JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
MEYLAN DAVITT
JAIN AREVIAN & KIM LLP
                Case 2:16-cv-00806-WBS-AC Document 199 Filed 08/10/20 Page 2 of 3


      1           The parties to this action, plaintiff Robert S. Terry appearing pro se and defendants Register

      2    Tapes Unlimited, Inc. and Register Tapes Unlimited, L.P. acting through counsel, pursuant to Federal

      3    Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement

      4    executed by them, to the Dismissal With Prejudice of this action, including all claims and

      5    counterclaims that were stated herein or could have been stated herein against all parties, and that the

      6    material allegations of the operative complaint are withdrawn in full by plaintiff, with each party to

      7    bear its own attorneys’ fees and costs.

      8
      9    DATED: August 6, 2020                                ROBERT S. TERRY

     10
     11                                                         By: /s/ Robert S. Terry____________________
                                                                           Robert S. Terry
     12
     13
          DATED: August 6, 2020                                 MEYLAN DAVITT JAIN AREVIAN & KIM LLP
     14                                                         Peter J. Most
                                                                Robert L. Meylan
     15                                                         Mary Chu

     16                                                         LAW OFFICES OF GLENN POWELL &
                                                                 ASSOCIATES, LLC
     17                                                         Glenn Powell
     18
     19
                                                                By: /s/ Peter J. Most_______________________
     20                                                                     Peter J. Most
                                                                Attorneys for Defendants
     21                                                         Register Tape Unlimited, Inc. and
                                                                Register Tapes Unlimited, L.P.
     22
     23
     24
     25
     26
     27
     28

                                                              -1-
                                                                            Case No. 2:16-CV-00806-WBS-AC
MEYLAN DAVITT           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                Case 2:16-cv-00806-WBS-AC Document 199 Filed 08/10/20 Page 3 of 3


      1                                                    ORDER

      2           The stipulation is approved in its entirety and the entire action, including all claims and

      3    counterclaims stated herein against all parties, is hereby dismissed with prejudice.

      4           Dated: August 7, 2020

      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                              -2-
                                                                            Case No. 2:16-CV-00806-WBS-AC
MEYLAN DAVITT           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
